Citation Nr: 0027334	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  93-00 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability, prior to September 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1965 to 
February 1968.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 1992 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction currently resides with 
the Atlanta, Georgia RO.

An appeal was perfected from the January 1992 rating decision 
that denied a total rating for compensation based on 
individual unemployability, therefore the issue of 
entitlement to such is before the Board.  During the pendency 
of the appeal, a 100 percent rating was in a June 1996 
decision that granted service connection for: post-traumatic 
stress disorder (10 percent from September 6, 1995; and 
tinnitus (10 percent from May 30, 1996).  The RO was correct 
when it found this grant did not satisfy the pending appeal.  
The issue for the Board to consider is whether there is 
entitlement to a total rating based on individual 
unemployability based on the January 1992 rating decision up 
to September 6, 1995 which is the effective date for 
assignment of a 100 percent combined rating, the greater 
benefit.

In June 1996, the appellant submitted a statement wherein he 
asked the RO to grant an effective date 5 years earlier for 
post-traumatic stress disorder and tinnitus.  The RO 
responded in October 1996 with notice regarding the assigned 
date for service connection for post-traumatic stress 
disorder and instructions for the veteran to let them know if 
he disagreed.  In October 1996 the veteran submitted a letter 
specifically addressing the October 1996 notification and 
again expressing his disagreement with the effective dates 
for service connection for post-traumatic stress disorder and 
for tinnitus (mischaracterized by the appellant tendonitus).  
The Board considers the October 1996 statement a Notice of 
Disagreement with the June 1996 rating determination.  
38 C.F.R. § 20.201 (1999).  This issue has not been made the 
subject of a Statement of the Case and will not be addressed 
by the Board.  This issue is remanded to the RO for issuance 
of a Statement of the Case.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).



FINDING OF FACT

The appellant is unable to secure or follow a substantially 
gainful occupation due to service-connected disability.


CONCLUSION OF LAW

A total disability rating for compensation purposes based on 
individual unemployability is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 3.655, 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal stems from a January 1992 rating decision that 
denied a total rating for compensation based on individual 
unemployability.  A total rating was denied on the basis 
that, although the appellant met the schedular criteria for 
consideration, his service connected disabilities had 
remained static from when he was first rated in 1968 to 1987 
or 1988 when he last worked.  In the absence of an increase 
in disability it was found that it could not be held that the 
service-connected disabilities were the sole reason for his 
unemployability.

The appellant contends that he was the owner of a body shop 
and did light work there until he closed the shop in 1987.  
He did not perform manual labor there.  He then went to work 
for a paper company for two months but could not hear well 
enough to tell if the machines were working properly.  He was 
laid off from his next job as a helper after 4 months because 
he could not do manual labor.  In 1990 he was laid off from 
another job after 2-3 weeks because he could not do the 
manual labor required, and had not worked for anyone since.  
In a statement submitted in July 1998 the appellant contended 
that he had been unemployable since 1981 which was when he 
began to earn an income that was not nearly enough to provide 
for his family. 

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent and when it is found 
that such disorders are sufficient to render the veteran 
unemployable.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, (1999).  If there is only one such 
service-connected disability, it must be ratable at 60 
percent or more, and if there are two or more service-
connected disabilities, at least one must be rated at 40 
percent or more with a combined rating of 70 percent or more.  
It is further provided that the existence or degree of 
nonservice-connected disabilities, or previous 
unemployability or age will be disregarded when the 
percentages referred to above are met.  38 C.F.R. 
§§ 4.16(a),4.19 (1997), Hersey v. Derwinski, 2 Vet. App. 91, 
94 (1992).

Prior to September 1995, service connection was in effect 
for: enucleation right eye, 40 percent; residuals shell 
fragment wound, multiple, low back with thoracolumbar and 
sacroiliac strain, 40 percent; residuals of shell fragment 
wound, multiple, scalp, both eyes, forehead and face, 30 
percent; residuals shell fragment wound, multiple, chest 
wall, posterior, posterior, right, with retained foreign 
body, 30 percent; residuals shell fragment wound, multiple, 
right shoulder, and arm with retained foreign body, 30 
percent; residuals shell fragment wound, multiple, right hip 
and thigh with retained foreign body, 30 percent; residuals, 
shell fragment wound, multiple, abdominal with retained 
foreign body, 10 percent; perforation, tympanic membrane, 
both ears, postoperative, tympanoplasty, 0 percent; high 
frequency hearing loss, bilateral, 0 percent; hemorrhoids, 0 
percent.  His combined service connected disability rating 
was 90 percent from February 1968.

Thus, as the appellant meets the schedular requirements for a 
total disability evaluation based on individual 
unemployability, it must next be determined whether the 
appellant's service-connected disability renders him 
unemployable.  In making this determination, the Board must 
consider the effects of a veteran's service-connected 
disability or disabilities in context of his employment and 
educational background.  Fluharty v. Derwinski, 2 Vet. App. 
409, 412-13 (1992).

The record must further reflect some factor that takes a 
particular case outside the norm in order for a claim for 
individual unemployability benefits to prevail.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 
4.15).  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  Van Hoose, 4 
Vet. App. at 363.  "A high rating in itself is a recognition 
that the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the can find employment." Ibid.  A 
total rating based upon individual unemployability due to 
service-connected disabilities is warranted "when there is 
present any impairment in mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation." 38 C.F.R. § 3.340(a) 
(1999).  However, in determining whether a particular veteran 
is unemployable, the Board must also give "full 
consideration . . . to unusual physical or mental effects in 
individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment 
preventing the usual amount of success in overcoming the 
handicap of disability and to the effect of combinations of 
disability." 38 C.F.R. § 4.15 (1999).  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16.

As a preliminary matter, the Board finds that the claim for a 
total rating based on individual unemployability is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  That is, the Board finds that the claim is plausible 
when the contentions and the evidence of record are viewed in 
the light most favorable to the appellant.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed and that the duty to assist the 
appellant in the development of his claim have been met.  
Treatment records were obtained from the VA Medical Center, a 
VA examination was obtained, lay statements were associated 
with the claims folder, and Social Security Administration 
records were obtained.  The appellant has not indicated that 
there are any outstanding records that would support his 
claim.

The appellant has indicated that he has work experience as a 
painter, laborer, and helper.  Up until 1987 he did light 
work including clerical work as an owner of a body shop.  He 
has a high school education.  During service in Vietnam, the 
appellant received multiple shrapnel wounds to his head, 
trunk, and the right side of his body including both 
extremities.  He underwent an exploratory laparotomy for 
repair of shrapnel wounds, suffered ruptured tympanic 
membranes during transfer and had enucleation of his right 
eye.  Stateside, he underwent numerous surgeries for removal 
and treatment of his numerous shrapnel wounds, and currently 
has retained shrapnel. 

The Social Security Administration reported earnings of 
$2,100.00 in 1987; $3,948.00 in 1988; and $712.25 in 1990.  
Marriott Corporation indicated that the appellant was hired 
on January 15, 1990 and separated on February 7, 1990.

A VA examination was conducted in November 1991.  Limited 
medical examination diagnosed right eye enucleation with 
prosthesis in place, multiple shrapnel wounds and post-
traumatic cysts of the scalp.  Orthopedic examination 
documented complaints of increasing limp and pain.  Residuals 
of the shell fragment wounds were described in the right hip, 
the right thigh, the right shoulder, the right posterior 
chest wall and the low back area.  There were foreign bodies 
noted on X-ray, which also revealed degenerative changes, 
especially in the lumbar spine area.  Painful motion as 
described by the appellant was consistent with the foreign 
bodies present and the scarring of the wounds previously 
received.  Eye examination revealed a normal left eye and a 
right eye prosthesis that moved well.  Ear examination 
revealed postoperative status, right tympanoplasty, 
perforation of the right tympanic membrane from recent 
infection which was healed, moderate to profound mixed 
hearing loss in the right ear, and high frequency nerve 
hearing loss in the left ear.  No opinion regarding 
employability or unemployability was offered during any of 
these examinations.

VA Medical Center treatment records document treatment for 
complaints of right elbow pain and ear drainage in August 
1991.  In September 1991 it was noted that he had periodic 
drainage from the right ear.  October 1991 notes indicated 
that he had no disabilities that would prohibit driving a 
vehicle.  His grip strength was III/IV.  In April 1992 he 
complained of lumbosacral pain and numbness in the right leg.  
He was unable to lift his body with his right leg on 
examination.  After audiometric testing in May 1992, 
amplification was recommended.  The appellant was diagnosed 
with moderate to profound mixed hearing loss in the right ear 
and mild to severe sensorineural hearing loss in the left 
ear.  In September 1992, the appellant reported buzzing and 
clicking in his ears that was audible to the referring 
physician.

The appellant submitted 3 lay statements in support of his 
claim in March 1995.  The pastor of the appellant's church 
wrote that the appellant had been searching for work.  On 
each job he found, one or more of the problems caused by his 
service connected wounds kept him from performing all of the 
functions of the job.  The pastor attested to the fact that 
the appellant was one of the hardest working members of his 
congregation.  A representative of Top Bait and Tackle, Inc. 
wrote that the appellant had been fired after a trial period 
of employment there.  The position was that of a part-time 
clerk.  The main duties were running the cash register and 
operating the gas pump controls.  The gas pump control used 
beeps and lights to indicate when a customer needed service.  
The appellant was unable to hear the beeps, and because the 
light panel was mounted on the right, he was unable to see 
the lights flashing when a customer needed service.  The 
appellant had also expressed great difficulty in seeing the 
keys on the register.  The Chief of Police for the City of 
Shellman wrote that the appellant would not qualify for a 
position with the department due to his hearing and sight 
disabilities. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
evidence supports the claim for a total rating based on 
individual unemployability.  There is positive evidence 
indicating unemployability.  The appellant submitted a claim 
on June 24, 1991 and certified that his disabilities 
prevented his full-time employment as of May 1987.  He 
offered his contentions that he was unable to perform 
substantially gainful employment since that time.  He 
supported his position by submitting lay statements and 
Social Security Administration records.  The Board assigns 
great probative weight to these pieces of evidence.  
Specifically, the Social Security Administration documented 
earnings in 1987, 1988 and 1990 that demonstrated marginal 
employment.  Top Bait and Tackle, Inc. provided that the 
appellant was tried at a part-time position and was not 
retained because two of his service-connected disabilities 
precluded his employment. 

The Board does not agree that the appellant's service 
connected disabilities were static since he was service 
connected in 1968 until he certified that he became 
unemployable in May 1987 and until a total schedular rating 
was assigned in 1995.  The evidence demonstrates that hearing 
amplification was recommended in 1992 and that his right ear 
hearing loss disability had increased although not to a 
compensable level.  There is evidence of worsening of a 
service connected hearing loss disability and positive 
evidence that this service connected hearing loss disability 
interfered with his employment.

Negative evidence that demonstrates the appellant is capable 
of substantially gainful employment has not been presented.  
Records submitted by the Social Security Administration 
demonstrated marginal employment during the three years 
submitted, and this is not substantially gainful employment.  
The VA examiners failed to comment on employability, and the 
RO did not develop any medical opinions that the appellant 
was capable of substantially gainful employment.  The Board 
holds, therefore, that the appellant's service connected 
disabilities precluded substantially gainful employment and 
the claim for a total rating based on individual 
unemployability is granted.


ORDER

A total disability rating for compensation purposes based on 
individual unemployability is granted.



REMAND

There is an outstanding Notice of Disagreement on the issue 
of the effective dates assigned in a June 1996 rating 
decision that granted service connection for post-traumatic 
stress disorder and tinnitus.

Accordingly, the issue is REMANDED for the following action:

The RO should issue a Statement of the 
Case.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 



